1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
     MICHAEL A. HARTSELL,                               CASE NO. 16cv1094-LAB (JMA)
11
                                         Plaintiff,
12                                                      ORDER ADOPTING REPORT AND
                          vs.                           RECOMMENDATION [Dkt. 64]
13
     COUNTY OF SAN DIEGO, et al.
14
                                    Defendants.
15
16          In 2015, San Diego County Sheriff’s deputies used a police dog to seize and

17   retrieve a suspect, Plaintiff Michael Hartsell, who had fled into a thicket of bushes during

18   the chase. During the encounter with Hartsell, the dog bit him multiple times, leading to

19   severe injuries to his arm that necessitated a series of surgeries. Hartsell brought this

20   suit alleging that the use of the police dog was an unreasonable use of force in violation

21   of his Fourth Amendment rights and that, as a result, the officers were liable for his

22   injuries. Defendants moved for summary judgment on the grounds that the force used

23   was reasonable and that their actions are shielded by qualified immunity. Presently

24   before the Court is Magistrate Judge Linda Lopez’s Report and Recommendation

25   (“R&R”), which recommends that Defendants’ motion be granted in part and denied in

26   part. Dkt. 64. Defendants have objected. Dkt. 66. The Court has reviewed de novo the

27   portions of the R&R to which objections have been made and, for the reasons below,

28   ADOPTS IN FULL the well-reasoned R&R.



                                                  -1-
1                                          BACKGROUND
2           The R&R lays out the facts at issue here, so the Court does not repeat them. The
3    gist of the case is that while executing a search and arrest warrant, the Defendant-
4    deputies pursued the fleeing Hartsell through a residential neighborhood and into a thicket
5    of bushes. Hartsell, who had fallen over a fence and struck his head prior to entering the
6    bushes, was dazed and did not immediately respond to the deputies’ commands to exit
7    the bushes. Deputy Sheriff Trenton Stroh released his canine, Bubo, to retrieve Hartsell,
8    who crawled “five to fifteen feet” out of the bushes with Bubo latched onto his arm all the
9    while. Bubo continued to “bite-and-hold” after Hartsell had complied with the instructions
10   to show his hands and even after Hartsell had fully exited the bushes and was within the
11   control of the officers.
12          Defendants argue that summary judgment is warranted because the use of Bubo
13   was reasonable and that their actions are shielded by qualified immunity. Judge Lopez’s
14   R&R recommends that Defendants’ motion for summary judgment be granted in part and
15   denied in part. There is little dispute that the initial use of the dog to retrieve Hartsell was
16   reasonable, and the R&R recommends that summary judgment be granted in Defendants’
17   favor as to that initial use of force. But, according to the R&R, a reasonable jury could
18   find that the continued use of Bubo once Hartsell complied with the officers’ instructions
19   to show his hands was unreasonable and warranted the denial of summary judgment.
20   Further, based on established Ninth Circuit precedent, the R&R held that a prohibition
21   against using a police canine on a surrendering suspect was “clearly established” and
22   warranted a denial of qualified immunity to the Defendants.
23                                            ANALYSIS
24          Defendants object to both the denial of qualified immunity and the finding that the
25   continued use of Bubo was not, as a matter of law, reasonable. Because both questions
26   largely turn on the interpretation of a handful of Ninth Circuit cases involving the use of
27   police dogs, the Court takes these objections together.
28



                                                  -2-
1           Defendants’ primary contention is that the R&R erred because it did not specifically
2    define the “clearly established” right at issue. The R&R presented the question as follows:
3    “whether it was clearly established that it was unlawful to continue to use a police canine
4    to effectuate a seizure by ordering the suspect to crawl five to fifteen feet to the edge of
5    the bushes with a canine still engaged after the suspect already complied with an
6    instruction to show his hands.” Dkt. 64 at 22. The R&R answered that question in the
7    affirmative and denied Defendants qualified immunity as a result. In Defendants’ view,
8    this framing lacks enough “context and factual specificity . . . to provide guidance and
9    notice to law enforcement to understand what exactly is clearly unconstitutional.”
10   Objection, Dkt. 66, at 4. The Court disagrees. This framing is consistent with Ninth Circuit
11   precedent recognizing that the continued use of a police canine becomes unreasonable
12   once it is clear the suspect is surrendering and does not pose a safety threat to the
13   officers.
14          The Ninth Circuit first addressed the reasonableness of the use of police canines
15   in Mendoza v. Block, 27 F.3d 1357 (9th Cir. 1994), a case that bears striking resemblance
16   to the one currently before the Court. In that case, the court granted the officer qualified
17   immunity but noted:
18                 We do not believe that a more particularized expression of the
                   law is necessary for law enforcement officials using police
19                 dogs to understand that under some circumstances the use
20                 of such a “weapon” might become unlawful. For example, no
                   particularized case law is necessary for a deputy to know that
21                 excessive force has been used when a deputy sics a canine
                   on a handcuffed arrestee who has fully surrendered and is
22                 completely under control. Id. at 1362.
23   From this common-sense proposition that it is unreasonable to sic a police dog on a
24   handcuffed suspect, the Ninth Circuit in subsequent cases extended the rule to prohibit
25   the use of a police dog to bite suspects who are not in complete custody but are
26   nonetheless attempting to surrender and otherwise pose no safety risk to the officers. In
27   Chew v. Gates, 27 F.3d 1432 (9th Cir. 1994), for example, the Ninth Circuit recognized
28



                                                -3-
1    that where a subject poses no credible safety threat to the officers, the use of a canine to
2    apprehend him may be unreasonable where other avenues of apprehension are possible.
3    See id. at 1442-43 (“[T]he most important factor—the absence of an immediate safety
4    threat—cuts strongly in [Plaintiff’s] favor . . . . Such a record does not render reasonable
5    as a matter of law the considered judgment to unleash a German Shepherd trained to
6    seize suspects by ‘biting hard and holding,’ by mauling and sometimes seriously injuring
7    them.”). Finally, in Watkins v. City of Oakland, Cal., 145 F.3d 1087 (9th Cir. 1998), the
8    court explicitly recognized that the reasonable use of a canine may become unreasonable
9    if allowed to go on longer than necessary. Specifically, in affirming the district court’s
10   denial of qualified immunity, Watkins held that “it was clearly established that excessive
11   duration of the bite and improper encouragement of a continuation of the attack by officers
12   could constitute excessive force that would be a constitutional violation.” Id. at 1093
13   (emphasis added). In short, the R&R did not err in determining that it was clearly
14   established prior to the incident in question that the extended use of a police canine to
15   “bite-and-hold” a suspect who is surrendering and does not pose a safety risk to the
16   officers may constitute a constitutional violation.
17          Other Ninth Circuit cases outside the qualified immunity context also support this
18   conclusion. In Lowry v. City of San Diego, 858 F.3d 1248 (9th Cir. 2017) (en banc), a
19   case considering municipal liability under Monell v. Dep't of Soc. Servs. of City of New
20   York, 436 U.S. 658, 662 (1978), the police officers responded to a burglar alarm and
21   released a police dog into the building once they discovered the back door was propped
22   open, reasoning that the burglar was still at large inside the building. The dog began to
23   bite an intoxicated individual who had passed out on a couch, but was called off almost
24   immediately, leaving the individual with only minor injuries. While the court found that this
25   use of force was reasonable, the case illustrates the distinction between the use of a dog
26   when an officer is trying to locate a potentially dangerous suspect and when the officer
27   has located and discerned that a surrendering suspect poses no safety risk. The case
28   distinguished between situations in which the officer “can observe whether th[e] suspect



                                                 -4-
1    is complying or resisting” and those situations in which the suspect remains hidden and
2    at large, noting that “where a suspect passively resists arrest, a lesser degree of force is
3    justified compared to situations in which the suspect actively resists arrest.” Lowry, 858
4    F.3d at 1258 (citing Glenn v. Washington Cty., 673 F.3d 864, 876 (9th Cir. 2011)). Indeed,
5    in dissent, Judge Thomas specifically noted that established precedent “recognize[s] that
6    the manner in which bite-and-hold force is employed could be unconstitutional in a
7    particular case.” Id. at 1267 (Thomas, J., dissenting) (citing Watkins, 145 F.3d at 1093;
8    Mendoza, 27 F.3d at 1362) (emphasis in original).
9           Defendants argue that the R&R erred in not giving proper weight to the Ninth
10   Circuit’s decision in Mendoza, a case that, as discussed above, granted qualified
11   immunity in a situation similar to this one. In that case, the officers released a police dog
12   to track a suspect they believed to be armed. See Mendoza, 27 F.3d at 1358-59. Once
13   the dog located the suspect in bushes, the officers ordered the still-struggling Mendoza
14   to crawl towards them. Id. Mendoza continued battling the dog and the officers once he
15   was in the open, going so far as to swing an arm at one of the deputies. Id. The Ninth
16   Circuit affirmed the district court’s decision that the continued use of the police dog to
17   subdue the suspect was reasonable given, among other things, the officers’ belief that
18   the suspect was armed and his continued struggle with the dog and the officer.
19          But the critical distinction between this case and Mendoza is the degree of
20   resistance on the part of the suspect. In Mendoza, the suspect fought with the police
21   canine while in the bushes and continued to do so even once the dog had dragged him
22   out into the open. Given this struggle, it was reasonable for the officers to assume that
23   the continued bite-and-hold was necessary for their protection.           There’s no such
24   countervailing factor here. Hartsell had already complied with the deputies’ commands
25   to show his hands prior to crawling out of the bushes, and there is no allegation he fought
26   ///
27   ///
28   ///



                                                 -5-
1    with the dog or in any way indicated that he posed a specific risk to the officers.1 The dog
2    continued the bite-and-hold until well after Hartsell had exited the bushes, it was clear he
3    was unarmed, and he was within the officers’ control. See Opp., Ex. 1 at 96:10-99:7;
4    Opp., Ex. 5 at 101:17-103:8. Indeed, according to Hartsell, the officers were eventually
5    forced to “pry[ the dog’s] jaws open” because it would not respond to their verbal
6    commands to release. Opp., Ex. 5 at 106:19-107:25. Accepting Hartsell’s account as
7    true, which the Court is required to do at this stage, summary judgment must be denied
8    because a reasonable jury could conclude that the officers’ actions were unreasonable in
9    light of the clearly established prohibition against prolonged dog bites. Watkins v. City of
10   Oakland, Cal., 145 F.3d 1087, 1093 (9th Cir. 1998). This conclusion comports more
11   generally with the Ninth Circuit’s mandate that summary judgment should be used
12   sparingly in excessive force cases like this one. See Avina v. United States, 681 F.3d
13   1127, 1130 (9th Cir. 2012) (“Because the excessive force inquiry nearly always requires
14   a jury to sift through disputed factual contentions, and to draw inferences therefrom, we
15   have held on many occasions that summary judgment or judgment as a matter of law in
16   excessive force cases should be granted sparingly.”).
17          Finally, the Court also rejects Defendants’ contention that the R&R improperly
18   relied on the recent district court decision in Koistra v. Cty. of San Diego, 310 F.Supp.3d
19   1066 (S.D. Cal. 2018). In that case, the court found a deputy’s initial use of a police dog
20   to locate the suspect was reasonable but that the continued use of that dog became
21   unreasonable once the suspect “had surrendered by putting her arms up.” Id. at 1084.
22   It’s true that Koistra cannot serve as “clearly established law” for purposes of qualified
23
24   1 Of course, all fleeing suspects pose some risk of harm to the officers, who are generally
25   unaware of whether the suspect has something (literally or figuratively) up his sleeve.
     The point here is that there was no indication that this particular suspect, who was in his
26   underwear at the time of the event, posed a safety threat to the officers, especially once
     he showed his hands and complied with the officers’ commands. It is also worth noting
27   that the task force’s operational plan for executing the warrant stated that Hartsell was
28   not known for, or suspected of, violence.



                                                -6-
1    immunity here because it post-dates the incident in question and, in any event, is non-
2    binding. The point of the R&R’s discussion of Koistra, however, was not that the case
3    itself serves as clearly established law, but that it applies the same Ninth Circuit case law
4    being considered here to reach a similar conclusion: the reasonable use of a police dog
5    to locate or subdue a suspect becomes unreasonable once that suspect has indicated
6    that they are surrendering and otherwise pose no safety risk to the officers.
7                                              CONCLUSION
8           The R&R is ADOPTED IN FULL.2 Defendants’ motion for summary judgment is
9    GRANTED IN PART and DENIED IN PART, as set forth in the R&R.
10
11          IT IS SO ORDERED.
12   Dated: March 4, 2019
13                                                 HONORABLE LARRY ALAN BURNS
                                                   Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
     2 Because Defendants make only passing reference to the R&R’s treatment of Plaintiff’s
27   state law causes of action and do not address at all the R&R’s various evidentiary rulings,
28   the Court does not address these issues.



                                                 -7-
